DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-18, in the reply filed on 03-11-21 is acknowledged.
This application is in condition for allowance except for the presence of claims 19-37 directed to non-elected without traverse.  Accordingly, claims 19-37 been cancelled.

   EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The reason for the examiner’s amendment is to cancel the non-elected without traverse claims 19-37 (see above) for allowing the case.
For Claims 19-37:
19-37. (Canceled)

Allowable Subject Matter	
Claims 1-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-18 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
a rollable display panel including a plurality of pixels; a roller comprising an outer surface and an inner surface. the roller configured to roll the rollable display panel around the outer surface of the roller into a rolled state, and unroll the rollable display panel from the rolled state to an unrolled state; and a first printed circuit board electrically connected to the rollable display panel, wherein the first printed circuit board comprises a first curved surface having a curvature that matches a curvature of a curved surface of the roller, wherein the first curved surface of the printed circuit board is in contact with the curved surface of the roller.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claim 1 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848